               Case 19-01298-MAM           Doc 287      Filed 05/06/20     Page 1 of 20




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:                                                          Case No. 18-16248-BKC-MAM
                                                                Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                             ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

         Defendants.
                                                /

            PLAINTIFF’S NOTICE OF INTENT TO USE SUMMARIES AT TRIAL

         Plaintiff, Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee of the

bankruptcy estate of the Debtor, Chance & Anthem, LLC (the “Debtor” or “C&A”), by and through

his undersigned counsel, pursuant to Fed. R. Evid. 611 and 1006, and pursuant to the Court’s Order

Setting Filing and Disclosure Requirements for Pretrial and Trial [ECF No. 4], hereby gives notice

of the Trustee’s intent to use the following summaries at trial:

         1.      An exhibit setting forth, identifying, and/or summarizing the Siskind Cash Transfers.

         2.      An exhibit setting forth, identifying, and/or summarizing the Tanya Siskind Cash

Transfer.

         3.      Table 7-1, setting forth, identifying, and/or summarizing the transactions pertaining to

Christopher George’s deposit of $2 million in cash and subsequent related transactions thereafter.
              Case 19-01298-MAM          Doc 287      Filed 05/06/20     Page 2 of 20




        4.     Table 7-2, setting forth, identifying, and/or summarizing the transactions pertaining to

the transfer of $800,000.00 by Carl Stone/David Fiore and $500,000 by Richard Neff and

subsequent related transactions thereafter.

        5.     Table 7-3, setting forth, identifying, and/or summarizing the transactions pertaining to

the transfer of $1,157,623 into the Debtor by Fred Volkwein, and subsequent related transactions

thereafter.

        6.     Table 6-1 prepared by the Trustee’s expert witness, Alan Barbee, CPA, ABV,

concerning the insolvency of the Debtor for Years 2014-2017.

        7.     Table 6-2 prepared by the Trustee’s expert witness, Alan Barbee, CPA, ABV,

concerning the summary or income and expenses of the Debtor for Years 2014-2017.

        8.     Table 6-3 prepared by the Trustee’s expert witness, Alan Barbee, CPA, ABV,

concerning the insolvency of the Debtor and the Related Entities for Years 2014-2017.

        9.     Table 6-4 prepared by the Trustee’s expert witness, Alan Barbee, CPA, ABV,

concerning the summary or income and expenses of the Related Entities for Years 2017-2017.

        10.    An exhibit setting forth the source and use of proceeds from loan proceeds from

financing obtained by the Debtor against the Santa Barbara House and subsequent related

transactions thereafter.

        11.    An exhibit setting forth the source and use of proceeds from loan proceeds from

financing obtained against the Office Suite and subsequent related transactions thereafter.

        12.    Each of the foregoing summaries, tables, and/or exhibits are attached hereto as

composite Exhibit “A.” Trustee files this Notice to provide notice for interested parties to review

the summarized evidence.      The source documentation supporting the attached summaries are

available for inspection and copying at the offices of undersigned counsel or as otherwise may be


                                                  2
             Case 19-01298-MAM           Doc 287      Filed 05/06/20    Page 3 of 20




arranged by the parties upon request. Additionally, the source document have been provided to

Defendants prior to the service of this Notice.

       Respectfully submitted on this 6th day of May, 2020.

                                                      GENOVESE JOBLOVE & BATTISTA, P.A.
                                                      Counsel to the Trustee
                                                      100 S.E. 2nd Street, Suite 4400
                                                      Miami, FL 33131
                                                      Tel.: (305) 349-2300
                                                      Fax.: (305) 349-2310

                                              By:     /s/ Jesus M. Suarez
                                                      Jesus M. Suarez, Esq.
                                                      Fla. Bar No. 60086
                                                      jsuarez@gjb-law.com

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

CM/ECF notification upon all interested parties registered to receive electronic notification on this

matter and/or via U.S. Mail as indicated on the Service List below on this 6th day of May, 2020.


                                              By: /s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                                  3
            Case 19-01298-MAM          Doc 287     Filed 05/06/20   Page 4 of 20




                                       SERVICE LIST

Notice will be served via CM/ECF upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc. philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind philip@philipbharris.com


                                               4
            Case 19-01298-MAM        Doc 287     Filed 05/06/20   Page 5 of 20




Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind jeffsiskind@msn.com,
jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                             5
  Case 19-01298-MAM   Doc 287   Filed 05/06/20   Page 6 of 20




COMPOSITE EXHIBIT “A”




                            6
                                                                                                                             Detail
                             Case 19-01298-MAM           Doc 287     Filed 05/06/20       Page PLAINTIFF'S
                                                                                               7 of 20
                                                                                                TRIAL EXHIBIT

Chance & Anthem, LLC
                                                                                                 T-134
Detailed of Disbursements - Cash & Withdrawals


                                                                                                                Disbursement/
     Bank                   Entity                    Type          Date            Received From/ Payee            Debit
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/13/15   Cash                                       500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/30/15   Cash                                       500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/09/15   Cash                                     2,500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/13/15   Cash                                     5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/23/15   Cash                                     5,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   11/25/15   Cash                                       500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/27/15   Cash                                    40,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/02/15   Cash                                     2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/02/15   Cash                                     5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/07/15   Cash                                     1,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   12/11/15   Cash                                       100.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/11/15   Cash                                     5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/14/15   Cash                                     2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/16/15   Cash                                     5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/21/15   Cash                                     2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/31/15   Cash                                     5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       01/04/16   Cash                                     2,500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       01/19/16   Cash                                     2,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/07/16   Cash                                       300.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/22/16   Cash                                     2,500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/23/16   Cash                                        63.50
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/24/16   Cash                                       200.00
Chase 1866       Chance & Anthem                 Withdrawal       03/25/16   Other Withdrawal                         2,000.00
Chase 1866       Chance & Anthem                 Withdrawal       04/04/16   Other Withdrawal                           500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   04/21/16   Cash                                        20.00
SunTrust 6688    Chance & Anthem                 Withdrawal       04/22/16   Cash                                     1,100.00
Chase 1866       Chance & Anthem                 Withdrawal       06/01/16   Other Withdrawal                           200.00
Chase 1866       Chance & Anthem                 Withdrawal       06/15/16   Other Withdrawal                           750.00
Chase 1866       Chance & Anthem                 Withdrawal       06/24/16   Other Withdrawal                           750.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   07/08/16   Cash                                        20.00
Chase 1866       Chance & Anthem                 Withdrawal       07/29/16   Other Withdrawal                           600.00
Chase 1866       Chance & Anthem                 Withdrawal       08/08/16   Other Withdrawal                           300.00
Chase 1866       Chance & Anthem                 Withdrawal       08/26/16   Other Withdrawal                         3,300.00
SunTrust 6688    Chance & Anthem                 Withdrawal       08/26/16   Cash                                       900.00
SunTrust 6688    Chance & Anthem                 Withdrawal       08/30/16   Cash                                       300.00
Chase 1866       Chance & Anthem                 Withdrawal       09/02/16   Other Withdrawal                            40.00
Chase 1866       Chance & Anthem                 Withdrawal       09/06/16   Other Withdrawal                         3,265.00
Chase 1866       Chance & Anthem                 Withdrawal       09/06/16   Other Withdrawal                           500.00
Chase 1866       Chance & Anthem                 Withdrawal       09/09/16   Other Withdrawal                           300.00
Chase 1866       Chance & Anthem                 Withdrawal       09/09/16   Other Withdrawal                         4,000.00
Chase 1866       Chance & Anthem                 Withdrawal       09/12/16   Other Withdrawal                            40.00
Chase 1866       Chance & Anthem                 Withdrawal       09/14/16   Other Withdrawal                           250.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   09/16/16   Cash                                       200.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/21/16   Cash                                       400.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/24/16   Cash                                       500.00
Chase 1866       Chance & Anthem                 Withdrawal       11/01/16   Other Withdrawal                           200.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   11/28/16   Cash                                        50.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   01/27/17   Cash                                        20.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   01/30/17   Cash                                       100.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   02/27/17   Cash                                       100.00
Chase 1866       Chance & Anthem                 Withdrawal       03/07/17   Other Withdrawal                            75.00



GlassRatner Advisory & Capital Group, LLC                                                                               Page 1 of 2
                                                                                                                     Detail
                             Case 19-01298-MAM      Doc 287     Filed 05/06/20       Page 8 of 20


                                                                                                        Disbursement/
     Bank                   Entity               Type          Date            Received From/ Payee         Debit
Chase 1866       Chance & Anthem            ATM Withdrawal   03/30/17   Cash                                     40.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/01/17   Cash                                    200.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/04/17   Cash                                     60.00
Chase 1866       Chance & Anthem            Withdrawal       05/15/17   Other Withdrawal                         20.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/24/17   Cash                                    180.00
Chase 1866       Chance & Anthem            ATM Withdrawal   06/19/17   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   07/26/17   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   07/28/17   Cash                                     20.00
Chase 1866       Chance & Anthem            ATM Withdrawal   08/04/17   Cash                                    500.00
Chase 1866       Chance & Anthem            Withdrawal       10/03/17   Other Withdrawal                         80.00
Chase 1866       Chance & Anthem            ATM Withdrawal   10/04/17   Cash                                    100.00
Chase 1866       Chance & Anthem            Withdrawal       10/05/17   Other Withdrawal                        400.00
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 102.68
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 112.05
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 102.98
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 103.57
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 107.46
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 103.74
Chase 1866       Chance & Anthem            Card Purchase    10/11/17   Walmart                                 101.80
Chase 1866       Chance & Anthem            Withdrawal       11/30/17   Other Withdrawal                         50.00
Chase 1866       Chance & Anthem            Card Purchase    12/05/17   Walmart                                 110.57
Chase 1866       Chance & Anthem            ATM Withdrawal   12/05/17   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   12/14/17   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   12/15/17   Cash                                    500.00
Chase 1866       Chance & Anthem            Withdrawal       12/16/17   Other Withdrawal                        250.00
Chase 1866       Chance & Anthem            Card Purchase    12/18/17   Walmart                                 100.98
Chase 1866       Chance & Anthem            Card Purchase    12/18/17   Walmart                                 104.97
Chase 1866       Chance & Anthem            Withdrawal       12/23/17   Other Withdrawal                        300.00
Chase 1866       Chance & Anthem            Card Purchase    01/02/18   Walmart                                 141.77
Chase 1866       Chance & Anthem            ATM Withdrawal   01/02/18   Cash                                    200.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/02/18   Cash                                    300.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/04/18   Cash                                    200.00
Chase 1866       Chance & Anthem            Card Purchase    01/16/18   Walmart                                 135.94
Chase 1866       Chance & Anthem            Card Purchase    01/16/18   Walmart                                 115.40
Chase 1866       Chance & Anthem            ATM Withdrawal   01/16/18   Cash                                    220.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/22/18   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/22/18   Cash                                    200.00
Chase 1866       Chance & Anthem            Card Purchase    02/26/18   Walmart                                 101.05
Chase 1866       Chance & Anthem            Withdrawal       03/06/18   Other Withdrawal                         20.00
Chase 1866       Chance & Anthem            Withdrawal       03/14/18   Other Withdrawal                        200.00
Chase 1866       Chance & Anthem            Withdrawal       03/22/18   Other Withdrawal                      2,000.00
Chase 1866       Chance & Anthem            Card Purchase    03/27/18   Walmart                                 140.97
Chase 1866       Chance & Anthem            ATM Withdrawal   05/12/16   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/13/16   Cash                                    600.00
Chase 1866       Chance & Anthem            Withdrawal       05/31/16   Other Withdrawal                        200.00

                                                                              Cash & Withdrawal Total   $   119,769.43




GlassRatner Advisory & Capital Group, LLC                                                                       Page 2 of 2
                                                         Case 19-01298-MAM         Doc 287   Filed 05/06/20       Page 9 of 20                             Detail



Chance & Anthem, LLC
Summary of Transfers to Tanya Siskind
Source: Bank Statements, deposit detail and canceled checks


                                                                                                                                     Disbursement/
     Bank                       Entity                           Type     Date      Check No.         Received From/ Payee               Debit
Chase 1866           Chance & Anthem                          Check     03/01/16      1127    Tanya Siskind                                2,500.00
Chase 1866           Chance & Anthem                          Check     04/04/16      1151    Tanya Siskind                                3,000.00
Chase 1866           Chance & Anthem                          Check     06/29/16      1210    Tanya Siskind                                6,000.00
Chase 1866           Chance & Anthem                          Check     11/01/16      1315    Tanya L. Siskind                             5,000.00
Chase 1866           Chance & Anthem                          Check     03/29/18      1361    Tanya Siskind                                  500.00

                                                                                                                 TOTAL              $     17,000.00




                                                                                                                         PLAINTIFF'S
                                                                                                                         TRIAL EXHIBIT
                                                                                                                           T-135

GlassRatner Advisory & Capital Group, LLC                                                                                                             Page 1 of 1
                                                                                                Case 19-01298-MAM     Doc 287      Filed 05/06/20    Page 10 of 20
                                                                                                                                                                                                                        Christopher George


Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - Christopher George
Source: Bank Statements, deposit detail and canceled checks




                                                                                         Christopher George
                                                                                          $2 Million Claim




                                                                                               12/24/13                  12/30/13
                                                                                        $2 Million deposit into     Payment of $70,000 to
                                                                                            Siskind IOTA




                                                                                         12/24/13 & 1/9/14
                                                                                        Two transfers totaling
                                                                                           $1.9 million to
                                                                                         Sovereign Gaming




                                                                 2/3/14 - 6/23/14             1/21/14                     1/27/14                             2/19/14                     12/26/13 - 3/21/14       See detail for
                                                               Two transfers totaling   $100,000 Withdrawal         $200,000 payment to             $215,620.44 payment to Title      20 payments on behalf of      remaining
                                                              $1.15 million to FLACC                                 Michelle Watson for            Guaranty of South Florida for    William and Jeffrey Siskind   $185,264.79
                                                                                                                    mortgage on Talavera                purchase of 114000             (Ocean Reef Club, The            (a)
                                                                                                                           House                         Torchwood Court            Beach Club, Mar-A-Lago, 401
                                                                                                                                                                                     Carysfort, The Old Guard,
                                                                                                                                                                                      etc.) totaling $49,114.77




                            2/3/14                                    2/19/14                   2/27/14                    3/31/14                      See detail for
                    $1,000,000 purchase                         $61,000 payment to        $25,000 transfer to        $25,000 payment to                  remaining
                    of "The Office Space"                              Fiore            Siskind Legal Services         Jeffrey Siskind                    $39,000
                                                                                                                                                             (a)




        (a) - No money transferred to or from Chance & Anthem




                                                                                                                                                                                           PLAINTIFF'S
                                                                                                                                                                                          TRIAL EXHIBIT
                                                                                                                                                                                             T-136

GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                           Page 1 of 1
                                              Case 19-01298-MAM                                  Doc 287    Filed 05/06/20              Page 11 of 20
                                                                                                                                                                         Neff, Stone & Fiore




Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - Carol Stone & David Fiore
Source: Bank Statements, deposit detail and canceled checks




                            Richard Neff                         Carl Stone & David
                           $525,000 Claim                               Fiore
                                                                  $800,000 Claim




                              10/6/15                                  10/5/15
                         Deposit of $500,000                     Deposit of $800,000                               10/7/15                                  10/19/15
                       into Chance & Anthem                      from Carl Stone into                            Transfer of                          Payment of $30,000 to
                                                                    Siskind IOTA                              $35,000 to FLACC                           Jeffrey Siskind




                                                                      10/6/15                                      10/9/15
                                                               Transfer of $750,000 to                       Purchase of $59,500
                                                                 Chance & Anthem                                for Mercedes




                                                                      10/21/15
                                                                Transfer of $750,000                        See detail for $25,000
                                                                   from Chance &                            not transferred back to
                                                                 Anthem to FLACC                              Chance & Anthem




                                                                      10/22/15
                                                                Transfer of $725,000                              10/22/15
                                                                   from FLACC to                           Payment of $17,812.50 to
                                                                 Chance & Anthem                              Kerry Kensington




                                                                         10/22/15
                                                                       Payment of
                                                           $1,121,000 to Fidelity National
                                                          Title of Florida for purchase of the
                                                                 Santa Barbara House




                                                                                                                                      PLAINTIFF'S
                                                                                                                                      TRIAL EXHIBIT
                                                                                                                                       T-137


GlassRatner Advisory & Capital Group, LLC                                                                                                                                       Page 1 of 1
                                                                                                Case 19-01298-MAM           Doc 287         Filed 05/06/20             Page 12 of 20
                                                                                                                                                                                                                                            Frederick Volkwein



Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - Frederick Volkwein
Source: Bank Statements, deposit detail and canceled checks




                                                                                                                                   Frederick Volkwein
                                                                                                                                    $669,124 Claim
                                                                                                                                  (Net of Repayments)




                                                                                                                                         11/7/14
                                                                                                                             Deposit of $1,157,623.77 into
                                                                                                                             Chance & Anthem from First
                                                                                                                           American Title Insurance Company
                                                                                                                             re Volkwein Sale of Property




                  12/31/14 & 2/8/15                            11/13/14 - 5/11/15        11/12/14 - 11/9/15       11/25/14 - 6/19/15                    12/23/14                    4/24/15                    3/12/15            11/25/14 & 1/27/15
                Two payments totaling                         Five transfers totaling   Six payments totaling   Two transfers totaling            Payment of $58,000           Payment of $45,000       Payment of $43,500 to    Two transfers totaling
                   $535,109.92 to                                  $230,000 to               $101,500 to         $100,000 to Siskind                to Fenderhooks              to George Maler         Crystal Title & Escrow        $26,000 to
                 Frederick Volkwein                                   FLACC                Jeffrey Siskind              IOTA                         (Boat related)                                           regarding            Soverign Gaming
                                                                                                                         (a)                                                                                     Fiore




                 11/14/14 - 5/12/15                                 11/14/14              See detail for
               Nine payments totaling                         Transfer of $15,000 to    remaining $27,000
                $188,000 to Jeffrey                               Siskind Legal
                      Siskind




                                                                                                                                                                                                    PLAINTIFF'S
                 (a) - Two deposits totaling $20,000 from Siskind IOTA in same time period
                                                                                                                                                                                                    TRIAL EXHIBIT
                                                                                                                                                                                                     T-138

GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                           Page 1 of 1
                             Case 19-01298-MAM        Doc 287       Filed 05/06/20          Page 13 of 20
                                                                                                                        Insolvency - Chance


         Chance & Anthem, LLC (Case No.: 18-16248-MAM)
         Insolvency Analysis - Chance & Anthem
         Years 2014 to 2017


                          Description                     12/31/2014         12/31/2015          12/31/2016         12/31/2017
         ASSETS
          Cash                                        $    735,179.97    $      54,725.05    $         125.48   $         770.15
          3445 Santa Barbara                                      -          1,405,000.00        1,300,000.00                -
          3445 Santa Barbara - Refi                               -                   -              1,815.63                -
          Due to/from David Merrill                               -             22,618.37                 -                  -
          Due to/from Fiore                                       -             43,500.00           43,500.00          43,500.00
          Due to/from FLACC                                100,000.00          272,350.00          320,685.95         321,035.95
          Due to/from George Maler                                -                   -                   -                  -
          Due to/from Gibson                                      -                   -                   -               500.00
          Due to/from Jeffrey Siskind                       13,233.88          296,953.51          297,794.91         293,748.91
          Due to/from Jeffrey Siskind - Aircraft                  -            117,000.00          117,091.00         117,091.00
          Due to/from Jeffrey Siskind - Auto                      -             26,500.00                 -                  -
          Due to/from OB Real Estate                        15,000.00           22,500.00           37,125.00          37,125.00
          Due to/from Siskind Legal                               -                   -             62,395.00          55,810.20
          Due to/from Siskind Iota                         100,000.00          110,000.00                 -                  -
          Due to/from Sovereign Gaming                       1,000.00           56,000.00           60,581.00          60,581.00
          Due to/from Sympatico                                   -                   -              5,132.50           9,442.50
          Due to/from Tanya Siskind                               -                   -             16,500.00          16,500.00
          Due to/from Unknown - Santa Barbara Refi.               -                   -            400,000.00
          Due to/from Volkwein                             193,109.92                 -                   -                  -
          Due to/from Wendy Buckingham                            -                   -             16,200.00          16,200.00
          Due to/from Zokaites                                    -             62,506.00           47,506.00          47,506.00
          In the Weeds                                            -                   -                290.00             290.00
          New Wave Loan                                           -                   -             32,125.00          32,125.00
          Transfers between Chance accounts                       -                   -              9,720.00           9,720.00

         Total Assets                                 $ 1,157,523.77     $ 2,489,652.93      $ 2,768,587.47     $ 1,061,945.71

         LIABILITIES
           3445 Santa Barbara                         $            -     $    739,445.74     $    739,445.74    $            -
           3445 Santa Barbara - Refi                               -                 -            500,000.00                 -
           Due to/from Carl Sone & David Fiore                     -          770,000.00          770,000.00          770,000.00
           Due to/from George Maler                                -          190,950.00          199,200.00          204,300.00
           Due to/from M&T Bank                                    -                 -             60,000.00           60,000.00
           Due to/from Richard Neff                                -          500,000.00          500,000.00          500,000.00
           Due to/from Siskind Iota                                -                 -            142,850.00          159,666.00
           Due to/from Sympatico                                   -                 -                   -              2,441.00
           Due to/from Volkwein                           1,157,623.77        539,606.25          539,606.25          539,606.25
           Due to/from Zokaites                                    -                 -                   -              1,560.00
           In the Weeds                                            -                 -             50,000.00           50,000.00
           Sharp Energy                                            -                 -              1,250.00            2,500.00
           Transfers between Chance accounts                       -                 -              9,720.00            9,720.00

         Total Liabilities                                1,157,623.77       2,740,001.99        3,512,071.99       2,299,793.25

          Solvency/Insolvency                         $        (100.00) $ (250,349.06) $ (743,484.52) $ (1,237,847.54)




                                                                                          PLAINTIFF'S
                                                                                          TRIAL EXHIBIT

GlassRatner Advisory & Capital Group, LLC
                                                                                            T-139                                Page 1 of 1
                                               Case 19-01298-MAM                Doc 287       Filed 05/06/20         Page 14 of 20
                                                                                                                                                      Income Statement - Chance


                 Chance & Anthem, LLC (Case No.: 18-16248-MAM)
                 Summary of Expenses - Chance & Anthem
                 Years 2014 to 2017


                             Description                      12/31/2014            12/31/2015            12/31/2016           12/31/2017            Total
                 Income
                   Income Received                        $              -      $              -      $             -      $             -     $             -

                 Expenses
                  Auto Insurance                                       -                    -                  508.69                   -               508.69
                  Bank Fees                                         100.00               389.00              2,026.58              1,560.50           4,076.08
                  Cash & Withdrawals 1                                 -              79,500.00            (46,646.50)           (30,703.20)          2,150.30
                  Client Expenses                                      -              41,250.00             (3,500.00)                  -            37,750.00
                  Closing Costs                                        -                    -               73,054.26                   -            73,054.26
                  Commisions                                           -              17,812.50             18,050.00                   -            35,862.50
                  Donations                                            -                    -                1,000.00                   -             1,000.00
                  Employee Related                                     -                    -               59,660.65                100.00          59,760.65
                  Gas & auto                                           -                  52.23              1,884.99              2,017.07           3,954.29
                  Maintenance                                          -                 378.28             21,135.70              3,001.61          24,515.59
                  Meals                                                -                 357.85              3,666.65              3,049.24           7,073.74
                  Miscellaneous                                        -                  40.00              3,957.64              8,186.51          12,184.15
                  Office Rent/Mortgage                                 -               3,796.72            185,290.83             22,255.37         211,342.92
                  Property Expense                                     -               8,771.90                                    7,899.82          16,671.72
                  Travel and Entertainment                             -               1,979.74               7,236.93             4,266.40          13,483.07
                  Utilities                                            -                 639.21               2,911.01               159.81           3,710.03

                 Total Expenses                                     100.00           154,967.43            330,237.43             21,793.13         507,097.99

                 Net Income/(Loss)                        $        (100.00) $ (154,967.43) $ (330,237.43) $                      (21,793.13) $ (507,097.99)

                 FOOTNOTES:
                1
                    Although Chance & Anthem reflects net cash deposits in years 2016 & 2017, when reviewing the consolidated Related Entities, including
                1
                    Siskind IOTA, they reflect net checks to cash and withdrawals of approximately $168K over the four year period.


                                                                                                                                      PLAINTIFF'S
                                                                                                                                      TRIAL EXHIBIT
GlassRatner Advisory & Capital Group, LLC
                                                                                                                                       T-140                        Page 1 of 1
                       Case 19-01298-MAM          Doc 287    Filed 05/06/20      Page 15 of 20
                                                                                           Insolvency Summ. - Consolidated


   Chance & Anthem, LLC (Case No.: 18-16248-MAM)
   Consolidated Insolvency Analysis
   Summary - Years 2014 to 2017


                                              December 31,        December 31,        December 31,      December 31,
                   Description                    2014                2015                2016              2017
   ASSETS
    Cash                                      $      735,595.09   $      59,734.74   $         896.33   $       1,308.29
    3445 Santa Barbara                                      -         1,405,000.00       1,300,000.00                -
    Due to/from David Merrill                               -            22,618.37                -                  -
    Due to/from Fiore                                 76,000.00         119,500.00         299,542.65         299,542.65
    Due to/from Gibson                                 2,500.00           2,700.00           2,700.00           3,800.00
    Due to/from Jeffrey Siskind                      380,306.34       1,070,555.28       1,285,669.13       1,285,375.18
    Due to/from Jeffrey Siskind - Aircraft            50,462.00         241,128.41         245,150.92         245,150.92
    Due to/from Jeffrey Siskind - Auto                      -            26,500.00                -                  -
    Due to/from OB Real Estate                     1,015,086.25       1,000,000.00       1,000,000.00       1,000,000.00
    Due to/from Tanya Siskind                               -             4,000.00          20,500.00          22,700.00
    Due to/from Unknown - Santa Barb. Refi.                 -                  -           400,000.00                -
    Due to/from Wendy Buckingham                            -                  -            16,200.00          16,200.00
    Due to/from William Siskind                       15,192.77          15,325.50          15,325.50          15,325.50
    Due to/from Zokaites                              25,000.00         117,506.00         102,506.00          61,448.40

   Total Assets                               $ 2,300,142.45      $ 4,084,568.30     $ 4,690,306.16     $ 2,950,850.94

   LIABILITIES
     3445 Santa Barbara Mortgages             $             -     $     739,445.74   $     739,445.74   $            -
     3445 Santa Barbara - Mortgage Refi                     -                  -           500,000.00                -
     3485 Lago de Talavera                                  -                  -           271,586.55         271,586.55
     Due to/from Carl Sone & David Fiore                    -           770,000.00         770,000.00         770,000.00
     Due to/from Christopher George                1,911,000.00       1,911,000.00       1,911,000.00       1,911,000.00
     Due to/from George Maler                         76,954.33         271,249.81         288,421.09         292,221.09
     Due to/from M&T Bank                                   -                  -            60,000.00          60,000.00
     Due to/from OB Real Estate                             -            70,986.78          33,071.78          33,071.78
     Due to/from Richard Neff                               -           500,000.00         500,000.00         500,000.00
     Due to/from Siskind Iota                         72,500.00         544,330.00         133,280.00         161,541.00
     Due to/from Volkwein                            904,513.85         479,606.25         479,606.25         479,606.25
     Due to/from William Siskind                         266.40             266.40             266.40             766.40
     In the Weeds                                           -                  -            99,710.00          99,710.00
     Sharp Energy                                           -                  -             1,250.00           3,750.00
     Transfers between Chance accounts                      -                  -             9,720.00                -

   Total Liabilities                          $ 2,965,234.58      $ 5,286,884.98     $ 5,797,357.81     $ 4,583,253.07

   Solvency/Insolvency                        $     (665,092.13) $ (1,202,316.68) $ (1,107,051.65) $ (1,632,402.13)




                                                                                PLAINTIFF'S
                                                                                TRIAL EXHIBIT
                                                                                     T-141
GlassRatner Advisory & Capital Group, LLC                                                                         Page 1 of 1
                                                    Case 19-01298-MAM                   Doc 287         Filed 05/06/20              Page 16 of 20
                                                                                                                                                                            P&L Summary - Consolidated


                     Chance & Anthem, LLC (Case No.: 18-16248-MAM)
                     Consolidated Summary of Expenses
                     Summary - Years 2014 to 2017


                                                                  December 31,            December 31,           December 31,           December 31,
                                   Description                        2014                    2015                   2016                   2017                     Total
                     Income
                       Income Received                           $                -      $               -      $               -      $               -      $               -

                     Expenses
                      Auto Insurance                                          -                       -                   508.69                  570.77              1,079.46
                      Bank Fees                                          1,278.50                  918.00               3,114.88                2,900.50              8,211.88
                      Cash & Withdrawals 1                             (16,405.92)              29,123.47             (55,170.00)             (27,808.33)           (70,260.78)
                      Client Expenses                                    1,234.75               40,640.29              (3,500.00)               1,793.76             40,168.80
                      Closing Costs                                           -                       -                73,054.26                                     73,054.26
                      Credit Card                                          400.00                     -                      -                       -                  400.00
                      Commisions                                           377.98               18,030.50              23,550.00                     -               41,958.48
                      Donations                                          2,997.83                6,423.59               3,288.86                     -               12,710.28
                      Employee Related                                   4,116.97                6,439.57              61,673.29                  100.00             72,329.83
                      Gas & auto                                         6,294.38               16,710.97               5,748.53                2,297.90             31,051.78
                      Insurance                                          2,508.24                   10.62                    -                       -                2,518.86
                      Investment in CannaMED                                  -                       -                      -                       -                     -
                      Maintenance                                       14,201.72               27,461.59              29,690.48                4,830.66             76,184.45
                      Meals                                              9,925.27                7,066.55               7,224.22                4,126.77             28,342.81
                      Miscellaneous                                     45,811.42               21,303.48              19,518.27               34,074.12            120,707.29
                      Office Rent/Mortgage                             104,244.41               99,357.07             180,403.63               23,790.54            407,795.65
                      Property Expense                                  16,370.63               10,294.85              95,651.35               17,878.52            140,195.35
                      Taxes                                             (9,320.43)                 363.50                    -                       -               (8,956.93)
                      Travel and Entertainment                          13,732.54               25,179.42              16,052.86                4,872.97             59,837.79
                      Utilities                                          1,391.85                3,512.73               6,115.21                  977.21             11,997.00

                     Total Expenses                                    199,160.14              312,836.20             466,924.53               70,405.39          1,049,326.26

                     Net Income/(Loss)                           $    (199,160.14) $          (312,836.20) $         (466,924.53) $           (70,405.39) $ (1,049,326.26)

                     FOOTNOTES:
                     1
                         Related entity Siskind IOTA reflected an additional approximate $238K of net checks to cash and withdrawals that are not included in this consolidation.

                                                                                                                                                           PLAINTIFF'S
                                                                                                                                                           TRIAL EXHIBIT
GlassRatner Advisory & Capital Group, LLC
                                                                                                                                                              T-142                        Page 1 of 1
                                                                                      Case 19-01298-MAM                        Doc 287          Filed 05/06/20              Page 17 of 20                                                     Santa Barbara Flowchart




Chance & Anthem, LLC (Case No.: 18-16248-MAM)
Flowchart Tracing Referenced Funds
Santa Barbara House


                                                                                                                                       11/6/15
                                                                                                                                  Deposit of refinance
                                                                                                                                     proceeds to
                                                                                                                                   $704,974.57 into
                                                                                                                                   Chance & Anthem




              11/9/15 - 12/10/15                   11/13/15                     11/9/15 & 12/2/15      11/13/15 & 11/17/15          11/9/15 - 1/4/16             12/7/15           12/10/15 & 1/4/16        11/10/15 - 12/28/15         See detail for
            Five payments totaling          Payment of $61,719.63             Two payments totaling   Two payments totaling       13 cash withdrawals    Payment of $62,506 to    Two transfers totaling   Four transfers totaling   remaining $56,929.85
              $107,500 to Jeffrey             to K Title Company               $145,950 to George      $117,000 for aircraft        totaling $82,000      Zokaites Property re:    $60,000 to Siskind      $30,000 to Sovereign
                   Siskind                  LLC fbo Jeffrey Siskind                   Maler             related expenses                                      Loan Payoff                IOTA                     Gaming




                                                                    3/24/16
                                                               Deposit of refinance
                                                              proceeds ot $100,00
                                                             into Chance & Anthem




               3/24/16 - 3/28/16                   3/25/16                       See Detail for                 3/29/16
             Six transfers totaling         Transfer of $10,000 to            remaining $11,143.77     Payment of $53,715.56 to
              $48,625 to FLACC                  Siskind Legal                                         Long Badger & Sheller LLP
                                                                                                          re: 27120 Gateway
                                                                                                        ($30,231.23 applies to
                                                                                                               $100,000)




                                                                                                                                                                                               PLAINTIFF'S
                                                                                                                                                                                              TRIAL EXHIBIT
                                                                                                                                                                                             T-145(A)

GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                                   Page 1 of 1
                     Case 19-01298-MAM                 Doc 287     Filed 05/06/20      Page 18 of 20
                                                                                                  OB Real Estate (1 of 3)


Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - Maler Mortgage - September 3, 2014
OB Real Estate Tracing - Chart 1 of 3
Source: Bank Statements, deposit detail and canceled checks




                                                               09/03/14
                                                          Mortgage in Favor of
                                                           Maler for $200,000




                                                               09/03/14
                                                         $172,761 Deposit into
                                                          Siskind IOTA from




                                           09/08/14                     See Footnote 1 below
                                      $10,000 payment to               for details of remaining
                                        William Siskind                       $162,761




FOOTNOTES:
1) The Siskind IOTA account held a beginning balance before the mortgage proceeds of approximately $221K.
   In addition to the funds received from the Maler mortgage, the Siskind IOTA received $500K from          ,
   approximately $165K from a client related transaction, and approximately $176K from other sources. These
   other funds were commingled with the remaining $162,761 and used to issue a disbursement of approximately
   $                               on September 29, 2014.




                                                                                            PLAINTIFF'S
                                                                                            TRIAL EXHIBIT
                                                                                           T-145(B)


GlassRatner Advisory &
Capital Group, LLC                                                                                           Page 1 of 1
                                                              Case 19-01298-MAM                   Doc 287          Filed 05/06/20       Page 19 of 20
                                                                                                                                                                                    OB Real Estate (2 of 3)



Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - First Maler Mortgage Modification - November 28, 2014
OB Real Estate Tracing - Chart 2 of 3
Source: Bank Statements, deposit detail and canceled checks




                                                                                                11/28/14
                                                                                          Mortgage Modification
                                                                                         for additional $150,000




                                                                     11/28/14                   11/28/14                      11/28/14
                                                               $47,000 Deposit into       $51,500 Deposit into          $51,500 Deposit into
                                                                Siskind IOTA from          Siskind IOTA from             Siskind IOTA from




                                                                                            Total Deposits of
                                                                                               $150,000




        11/28/14 - 01/02/15                  11/28/14 - 02/10/15                  12/02/14               12/02/14 - 02/19/15              12/01/14 - 02/13/15          See Footnote 1.
       Four transfers totaling              Two transfers totaling           $10,000 payment to         Four Cash Withdrawals           Seven disbursements         Remainder was used to
        $135,000 to FLACC                   $10,000 to Soverign                William Siskind              totaling $5,500         totaling $16,450 were paid to   pay misc. client related
                                                  Gaming                                                                             David Fiore, Chris George,           expenses
                                                                                                                                           and George Maler




FOOTNOTES:
1) The Siskind IOTA account held a beginning balance before the mortgage modification proceeds of approximately $23K. In addition to the funds received from the Maler Mortgage Modification,
   the Siskind IOTA received two deposits of $50,000 from Chance & Anthem, the first on November 24, 2014 and the second on December 23, 2014. These deposits were commingled with
   the Maler Mortgage Modification proceeds to pay the above mentioned transactions plus an additional $101K in miscellaneous client related expenses.




GlassRatner Advisory & Capital Group, LLC                                                                                                                                                      Page 1 of 1
                                               Case 19-01298-MAM          Doc 287     Filed 05/06/20   Page 20 of 20
                                                                                                                                 OB Real Estate (3 of 3)


Chance & Anthem, LLC
Flowchart Tracing Creditors' Funds - Second Maler Mortgage Modification - March 28, 2015
OB Real Estate Tracing - Chart 3 of 3
Source: Bank Statements, deposit detail and canceled checks




                                                                                  03/28/15
                                                                            Mortgage Modification
                                                                           for additional $150,000




                                                         03/20/15                03/20/15                    03/23/15
                                                   $53,000 Deposit into    $48,500 Deposit into        $50,000 Deposit into
                                                   OB RE Holdings 1732     OB RE Holdings 1732         OB RE Holdings 1732
                                                    from George Maler       from Donald Kasen           from Ray Ives Trust




                                                                              Total Deposits of
                                                                                 $151,500




             03/30/15 - 06/24/14                  03/27/15 - 06/24/15       03/31/15 - 04/06/15             05/01/15            Remaining $16,500
             Five checks totaling                 Five checks totaling      Two Cashier Checks         $10,000 payment to     used to pay misc. client
            $35,500 to Sovereign                  $13,000 payment to         totaling $75,000 to         Jeffrey Siskind         related expenses
                   Gaming                           William Siskind                 FLACC




GlassRatner Advisory & Capital Group, LLC                                                                                                     Page 1 of 1
